Common rules in the field of civil aviation security (debate)
The next item is the report by Paolo Costa, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a regulation of the European Parliament and of the Council on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 -.
rapporteur. - (IT) Mr President, Vice-President of the Commission, ladies and gentlemen, we are today celebrating the conclusion of a procedure that started as far back as September 2005.
The road that we have travelled has been long and in some cases difficult, but ultimately I feel that it was worth the effort. The issue at stake is the security of civil aviation. The regulation that we had in force, that has been in force up to now, was adopted in the emotional climate surrounding the attacks on the Twin Towers on 11 September 2001. It had a difficult birth, but was then approved and applied and, while it has had some success in recent years, there have been practical gaps and inadequacies.
It is for that reason that we are now about to revise it. The aim is to provide a more flexible response to technological, psychological and behavioural changes in the fight against terrorism, obviously taking account of the experience that we have gained up to now. Security and protection from terrorist attacks are an obvious priority, but cannot be discussed in isolation. They have to be seen in a slightly more balanced context.
Checks have to be stringent and efficient, but should not overly inconvenience passengers, and their application should not entail unnecessary costs. Costs should possibly be shared and should not be borne entirely by passengers. It is for that reason that new checks cannot be introduced without adequate democratic scrutiny. It is on those two points - costs and democratic accountability - that Parliament's delegation focused its attention during the conciliation stage of this procedure.
As regards costs, I am happy to be able to inform this House that an article, not a recital, has been included to lay down that they - security costs - must be shared between passengers, airports, air carriers and national governments. Under a further article, not an interinstitutional declaration as in 2002, but an article, the Commission is to examine the problem in more detail and to put proposals before this House and the Council in order to resolve the problem through an appropriate sharing of costs between taxpayers and passengers.
As regards democratic accountability, we successfully managed to achieve the use of enhanced comitology or comitology with scrutiny, especially when any new check, control or limitation on passengers' lives is introduced. Were Parliament to decide in future that a security measure is disproportionate, it will be able to call for a public debate in order adequately to examine such considerations.
Overall, I feel that the balance between an effective fight against terrorism and, at the same time, respect which is as broad as possible for privacy, practices, and pointless irritations for passengers, has in this way been achieved. Obviously, only actual testing of its application will tell us whether this has been fully achieved.
It is for that reason, Mr President, that I would recommend to the Chamber, to our House, that it approves the agreement reached in conciliation so that the Commission can make an effective start on its work.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, you have before you a proposal for a new framework regulation on aviation security, with which you are all familiar. I appreciate all the work and effort you have put in to achieve a positive outcome in a long and difficult conciliation procedure.
We have now come to the final stage for a new framework regulation, further evidence of better regulation. On 4 March the Council formally completed the third reading of this balanced and beneficial text, which is important for both the industry and for passengers. It is now up to members of the European Parliament to conclude the process.
I am grateful to Mr Costa for asking Parliament to agree with the text and thus ensuring a successful outcome for the conciliation. Everyone has shown a spirit of compromise in the conciliation process, but I think I can say that Parliament came out the winner, because most of the amendments and ideas suggested are in the text on which you will be voting.
I understood your expectations regarding the financing principle. I made a very strong personal commitment in the conciliation process. With your permission, I refer to my previous statement that I intended to submit a draft legislative proposal to the Commission on the division, between taxpayers and users, of the costs arising from the stricter aviation security measures the Member States can adopt in addition to the basic rules laid down in this new regulation.
That does not prejudice the right of initiative of the Commission or compliance with domestic procedures, in particular conducting an appropriate impact study before any legislative proposal.
Furthermore, with the introduction of the regulatory procedure with scrutiny, the change to the new 'comitology' decision will give the European Parliament greater power over the general rules the Commission has to draw up after the adoption of the framework regulation.
Whilst allowing more flexibility in the system for adapting the legislation in the regulatory procedure with scrutiny, all this provides a counterbalance in the general implementing legislation. Thus we are making institutional progress in all these situations.
As regards Article 4, I draw your attention to the statement made. The Commission is declaring its intention of proposing general measures as indicated in the current Article 4(1)(a), and detailed implementing measures within the meaning of the current Article 4(2). The Commission intends to use Article 251 of the Treaty establishing the European Community to propose any additions that are needed to the common basic standards laid down in this regulation.
The Commission notes that it is important to allow detailed implementing measures to be devised by methods that can not only ensure effective detection and deterrence, but also provide the necessary flexibility and speed, whilst at the same time keeping sensitive documents confidential in order to protect passengers. The Commission also points out that the continuity of the implementing rules will be maintained until they are replaced by new measures adopted under this regulation.
As for the substance, the new regulation allows the development of more appropriate legislation that is better able to address security issues holistically and flexibly, rather than dealing with them through a series of individual and repetitive approaches. Initial estimates by the Association of European Airlines suggest that the more flexible methods can reduce costs by up to 500 million.
To summarise, when this new regulation is adopted it will make it easier to adopt rules with non-member countries that have equally high air security standards. This one-stop security concept is in the interests not only of passengers but also of the European Union aviation sector.
Besides that, I hope that the latest technological developments will enable us to amend the total ban on liquids on board aircraft by the beginning of next year. As soon as the appropriate technology is available to detect liquid explosives, I shall endeavour to take that new factor into account in the regulations. The European Parliament will be able to review any plans for a change of rules in that area.
Ladies and gentlemen, this has been a lengthy process. It has taken a great deal of effort by everyone to arrive at the compromise needed for the adoption of this new regulation. Not only will this new regulation help us improve security in the air, it will also reduce costs, simplify the rules and protect civil aviation more effectively.
So I thank Parliament for its work on drawing up this legislative proposal and I am obviously hoping wholeheartedly for your support and adoption of the text.
on behalf of the PPE-DE Group. - Mr President, as both the rapporteur and Commissioner Barrot have said, following long negotiations in the conciliation process, Parliament and the Council have finally reached an agreement, which I believe to be positive and worthy of our support.
In the light of the ongoing terrorist threat, we believe that clear rules for security and, importantly, common implementation across Europe's airports and airlines are absolutely necessary, and this proposal delivers on both counts.
Whilst we have been unable to reach an agreement with the Council on the issue of financing these security measures, the Commission has agreed to come forward with a separate proposal on financing these measures within the next few months. I hope that this will be sooner rather than later.
I want to make it clear, here and now, that when coming forward with this proposal both the Council and the Commission should take heed of Parliament's strong and united position on the issue. Parliament must not be seen as another hoop that the Commission and the Council must jump through, but instead as a serious and equal player in the process. Passenger safety and security are of paramount importance and, as such, I hope that the Commission's forthcoming proposal will reflect our strong stance.
Despite this sticking point, this report should be applauded. I can see the benefits in common security standards across Europe. And, given that the heightened terrorist threat to aviation today is one which is ever growing, this proposal offers important improvements for passenger safety and security. I therefore urge the House to give this measure its full support.
on behalf of the PSE Group. - (NL) Commissioner, ladies and gentlemen, the terrorist attacks of 9/11 and other subsequent threats have made us realise how vulnerable the aviation sector is and how deadly the effects of an attack using an aircraft or perpetrated inside one can be. And what an enormous impact those effects can have on the economy and thus on each and every one of us. Consequently it is important that we do everything necessary to ensure maximum security and it goes without saying that we must have maximum harmonisation on the matter at European level.
But at the same time we must also seek a balance between security on the one hand and comfort, privacy and freedom of movement on the other hand, as the rapporteur says. That was always our view as the European Parliament's delegation during the negotiations, and I think we worked well together across party lines with Mr Costa, Mr Jarzembowski, in the conciliation procedure too. We all pulled together and we came out of it with a good compromise deal, as the Commissioner rightly points out.
That is not to say that we are one hundred percent happy. Everything will depend on how the agreements reached are implemented on the ground. And in two essential areas: firstly, implementation of the measures. We have secured a significant continuing involvement for Parliament via the new comitology procedure with scrutiny, and we have de facto obtained a kind of veto, for cases where we think the proposed measures are disproportionate. So there is room for interpretation, for debate, and I think the liquids ban made it clear that this is necessary. We cannot allow a committee of experts to have carte blanche and not be accountable; and so to me this new form of democratic scrutiny is altogether a plus point.
We can perfectly well take on that job if the Commission keeps us continuously informed and briefed, and I think this will be something very important. We must also devise the right procedure in-house which will enable Parliament to do this adequately.
Secondly, we did not quite get what we wanted as regards the financing of security measures, we know that. We wanted to remain consistent in our thinking. Our expectation is that the security measures agreed by Europe will be adequate for everyone. If Member States need or want to do more, then they should bear the cost of that. We did not manage to get that accepted, but I am sure, Commissioner, that the undertaking you have given will lead to a new debate and genuine results in future.
In any event, as of today we have a framework that should allow us to take security measures quickly but will at the same time provide democratic accountability. It remains to be seen whether the system works to everyone's satisfaction. My Group too will support this.
on behalf of the ALDE Group. - (NL) To be blunt, there is no doubt that aviation is and remains a popular target for terrorists. So the need for stricter security rules for air transport, with the extra cost and burdens that entails, is immediately obvious. But when it comes to maintaining the basic framework for this, it is truly essential that the measures in place should be effective. In that respect this agreement, whilst not perfect, nevertheless represents an important step forward.
Regarding the enhanced role of Parliament, I very much hope we shall make full use of this. More than ever we need to apply a measure of realism to assumptions concerning the effectiveness of our laws and rules. It is of course important that collective stress should be properly managed. At the same time, the air traveller does have to be taken seriously. Costly but sham security does no one any favours.
Terrorists are getting more and more ingenious. The answer is not to confiscate bottles of water, shower gels or contact lens fluid. The solution lies in the efficient operation, across borders, of police, justice and intelligence services. I look forward accordingly to the phased plan which the Commissioner has just described.
The importance of aviation safety should not and ought not to be ignored and I am full of praise for the work that has been done to bring about this solution which ensures the safety of air passengers and workers.
When we draft and implement these types of regulations, we need to be careful that these regulations aren't regulations for the sake of regulations and that we consider other aspects of the aviation sector as well. On that basis, I welcome the provision in the Report which states that certain passengers - those who come from countries which have identical safety measures as the Union - need not go through extra security checks. It is a great pity that the same approach is not taken with regard to duty-free goods and transit passengers.
As it stands, if a person comes from the United States to Ireland and changes planes in Paris, any duty-free goods bought in the United States will be taken from that person in Paris. This nonsensical system means that passengers and retailers are loosing out.
I agree that security concerns are a priority. However, the solution that was agreed in Singapore shows that the two things can be done. Why is it then that those arrangements cannot be made with other countries? We know that there are plans being made, but it is happening too slowly for passengers and retailers who have to bear the consequences.
on behalf of the Verts/ALE Group. - (DE) Mr President, this has been a very long-running saga, and I would like to take this opportunity to reiterate my sincere thanks to Mr Costa. In the negotiations, including those with the Council, he remained steadfastly committed to the position formulated and supported by the Members of this House in committee.
One of the points at issue, as has been mentioned, was the funding of security measures - the reason why is fairly obvious. For example, these security measures lend themselves very well to the concealment of what would be less than entirely legal funding arrangements for the various national airlines. I presume this is precisely why there were all sorts of resistance in the Council to a set of rules that imposed greater transparency in this area, and of course it was our Group's clear and unanimous desire to have transparent, straightforward funding provisions that were designed to help preclude problems.
The second point was the arrangement whereby Parliament was to be more closely involved in the continuing development of the security provisions. This was fiercely resisted too, although I could not comprehend why, because the European Parliament, after all, had only tried to indicate an escape route that could be used, for example, to get out of measures that had once been adopted but had subsequently begun to prove inexpedient. I can just about support the compromise, but I would have wished for more.
on behalf of the GUE/NGL Group. - (CS) The European Parliament and the European Commission have been debating aviation security for several years.
The purpose of the amendment to Regulation (EC) No 2320/2002 of 16 December 2002 is to ensure an improvement of the common rules in the field of civil aviation security. The resulting document, however, is not very clear. So that not only myself but also many other Members of this Parliament can raise their hands in favour of the result of the conciliation procedure, I want to hear a clear answer to my question.
Commissioner, Monsieur le Commissaire, c'est pour vous: since the new Regulation does not guarantee a common procedure for testing pilot safety, how will this issue be solved once Regulation (EC) No 2320/2002 is abolished? Can you confirm that the European Cockpit Association and the Commission have agreed on the preparation of a regulation establishing a common procedure for testing pilot safety? If yes, when will this text be presented? Your answer will determine how we will vote tomorrow.
- (EL) Mr President, let me begin by expressing my deep satisfaction with the agreement that has at last been reached on the amendment to the Regulation establishing common rules in the field of civil aviation security. I should like to congratulate the rapporteur, Mr Costa, on his work, as well as the representatives of the political groups, Mr Jarzembowski and Mr El Khadraoui, who, together with our rapporteur, formed the core of our negotiating group. Armed with their detailed knowledge of the subject and its technical dimensions, and with their unwavering dedication to the European Parliament's position on transparency and respect for citizens, they have fought hard and unrelentingly to achieve this objective. I should also like to thank all the members of the European Parliament Delegation, of which I had the honour of chairing, for their cooperation at all stages and especially at critical moments. Let me commend the Portuguese Presidency's continuing efforts to achieve mutual understanding and agreement. I should also like to single out the European Commission's constructive and decisive contribution, to which Commissioner Barrot contributed so much.
The new regulation is not merely the result of successful negotiation. In the final analysis, it represents a shared view of the relationship between security on the one hand, and private citizens and our political objectives on the other. The new regulation is the fruit of the experience we have gained through applying the security rules. It is a better expression of the need for transparency and responsibility on the part of all the agencies involved. It provides an effective framework for the safe movement of passengers in a globalised environment, while enabling Member States to adapt their policy to new developments and the special needs that may arise during a particular period. The regulation also requires Member States to maintain transparency and bear part of the cost - vital conditions, according to the European Parliament.
As well as the Member States having to honour these obligations, the European Commission has undertaken to draw up a report at the end of 2008, which will contribute enormously to this endeavour. The European Parliament will then prepare to play an effective role in enforcing the necessary measures.
(RO)I would like to congratulate the rapporteur Mr. Costa and all colleagues that took part in the negotiations relating to the third reading. We are discussing this document after more than two years from the regulation being proposed by the Commission in 2005, with a view to replacing the regulation of 2002, adopted following the terrorist attacks of 11 September 2001.
Air transport has experienced an accelerated development over the last years. If in 1970 there were approximately 200 million passengers in the EU-15, in 2000 their number reached approximately 600 million. Unfortunately, the terrorist attacks of 11 September caused , a decrease between 2000 and 2001 of approximately 2% in the number of passengers using air transport.
The European Parliament believes that the safety of passengers and of the personnel working in the field of air transport is highly important. The debates as part of the conciliation procedure mainly focused on the distribution of costs related to the necessary security measures, the uniform performance of security inspections, the impact of certain programmes for the safety of civil aviation, adopted at national, airport or air carrier level. Common security standards should subsequently be adopted using the regulatory procedure with scrutiny, so that the European Parliament will have an important role in this process. The costs related to the additional measures for civil aviation safety should be incurred both by Member States and users.
By 31 December 2008 the Commission will submit to the European Parliament a report presenting the measures to be imposed, so that taxes related to the security measures be used only for this purpose and the required transparency on the calculation and use of such taxes will be provided.
As regards the use of security officers on board aircrafts, each Member State has the competence to decide on the registered and authorised aircraft in the Member State in question, but their role was improved by the enforcement of certain provisions on the training and security terms imposed thereon.
(PL) Madam President, air transport needs defined legal rules, but they must be as flexible as possible and at the same time sufficiently harmonised, especially with regard to flight security. The document we are discussing today meets those criteria. It is, in my view, a difficult but good compromise by the members of the Conciliation Committee, and I thank them for the work they have done. In this connection Mr Costa and Commissioner Barrot deserve special praise.
Since time is short, I shall confine myself to a few points. First: charges for air security must be transparent and relate only to actual cost. Second: measures taken in this area must not interfere with competition among airports and carriers, which is natural to the free market. Third: the principles governing civil aviation security need to be standardised at world level. It is therefore to be welcomed that the document refers to cooperation with the International Civil Aviation Organisation, the ICAO. Fourth: security standards must also be met by third-country carriers, otherwise our European measures will be ineffective. Fifth: suitable procedures must be prepared for dealing with crisis situations, which may never arise but are always possible in the event of a terrorist attack.
Finally, let us jointly strive to make the passenger, including disabled passengers, the subject, rather than the object, of the action taken by all parties involved in air transport - especially when it comes to security measures, which involve a degree of inconvenience.
Madam President, I am pleased to see that progress has been made on this issue, because Parliament has always indicated that we should be very thorough on these measures improving security for air passengers. I want to applaud Mr Costa, my colleagues on the Committee on Transport and especially Commissioner Barrot, who has worked to ensure that the arrangements for financing the measures are properly set out and that comitology is used to scrutinise the definition of common basic standards.
EU cooperation is needed to provide consistency on this so that passengers are better informed. As I said late last year, mutual recognition of our differing legal traditions is the way forward in an EU of 27 Member States, but basic security standards should be established in the EU. When the Commission outlines the principle of financing later this year, I will argue strongly that Member States should be allowed to go above and beyond these, should they feel the need, as long as they are prepared to pay the costs.
This comes on the back of reports which claim that the British Airports Authority is to fingerprint and photograph all passengers checking in for domestic flights at Heathrow and several other airports. I believe these measures should be scrutinised to make sure they are effective. The use of biometric technology as proposed by Commissioner Frattini is in order to produce greater efficiency, and must not alienate public support.
The public have already tolerated a massive amount of inconvenience through security measures which may be desirable, but there appears to be a lack of clear objective analysis of their effectiveness. The random nature of some of the provisions is particularly disruptive and we should surely be asking for consistency in the approach of airport authorities across Europe, if not on a global basis.
The EU should be proactive rather than reactive with regard to all these security issues. We must be one step ahead of the threat by developing more sophisticated technology and by sharing best practice and pooling intelligence. I believe that this report certainly takes us somewhat in that direction.
(ES) Madam President, we are extremely pleased to reach the end of what has proved to be a protracted battle to achieve better security in a core sector such as aviation, which is essential to the economy and competitiveness of Europe, and of which the success and credibility are rooted in a high level of security.
This was demonstrated in the starkest way possible on 11 September 2001, when security itself was one of the key aspects which was shown to need improvement both on a global scale and particularly with reference to the European zone.
All the efforts made by the Commission, not only in this dossier but in others that the Commission has worked on - the whole issue of blacklists, and of gradually improving and implementing security measures - are, I believe, essential.
We particularly congratulate the rapporteur, Mr Costa, whose tenacity, although exasperating at times, has achieved an agreement, a matter on which I congratulate him from the heart. The best agreement possible.
Moreover, that agreement is on two fundamental topics. First, a topic fundamental to the absolute requirement of security, and more specifically the crucial aspect of funding it. We all agree that security is very important, but another key aspect is who pays for that security and how we try to improve transparency and a better distribution of costs. To that end I believe that the cooperation received from the Commission in proposing the study for the precise purpose of identifying and improving transparency in the cost-sharing between taxpayers and users will help us improve future measures and implement them.
Secondly, a topic fundamental to Parliament as an institution. From the institutional point of view Mr Costa has managed to increase comitology in relation to methods of scanning and I believe that in future this too will put right a few misunderstandings which have arisen in the past, for example in relation to liquids; this is another area where I believe we must improve. For the future we hope to complete all the key security dossiers for the aviation sector, having regard to the key factor, namely the human factor.
I hope also that the Commissioner will be able to update us on how things are going with the schedule for the social package both for cabin crew and for pilots as far as training and certification are concerned. We are aware that the EASA is working on this area, but would like to see a greater number of specific measures on this matter, which will be the central factor in this increase in security.
(DE) Madam President, Mr Vice-President, passenger security is a fundamental principle, but how is it actually protected? As top Italian football coach Giovanni Trapattoni would probably put it, 'Belts off, bottles empty, shoes off!' Do these measures actually secure anything other than additional jobs for poorly paid and poorly trained security staff? Besides, long queues at airports, hassle and economic disadvantages are once more being associated with Europe, even though in many cases these annoyances are the result of exercises in diligence on the part of bumped-up local and regional sheriffs. Surely we can do better than that!
Let us revise the implementing provisions on liquids as quickly as possible, and let us replace them with more and better technology and with better cooperation between the security services.
(FR) Madam President, Commissioner, I should like in particular to draw attention to the technological modernisation that is necessary to avoid the collapse of civil aviation. My plea is for progress to be made in the CESAR project to promote technological innovation in aviation and make sure that civil aviation is no longer held hostage by certain forces on the ground. I should like to ask what progress has been made in the Member States on transfers of rights? Would that not have a great many benefits for passenger safety, protection of the environment and aviation as a whole?
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, I have listened carefully to your speeches. As you have all underlined, the challenge with our air security policy is to find a reasonable balance between the need to protect passengers against terrorist activity and, of course, the operational aspects at airports in order to avoid over-complicated checking procedures. The Commission proposal was aimed at significantly improving the chances of striking a reasonable balance. As I said before, the adoption of this regulation will enable us to establish more modern and flexible rules, using new checking technologies, to introduce the one-stop security concept for flights from non-member countries, with a high standard of security, to abolish certain duplicated requirements, to codify the participation of stakeholders in decision-making on the implementing measures and, of course, to involve the European Parliament more in the process of decision-making on the implementing rules. I personally undertake to launch initiatives in all areas of security funding in order to improve the current situation, ensure greater transparency and make the financial commitment of the Member States more visible.
So, as I said, I shall reply to some of your comments, although I am not claiming that I will answer them all.
The general rule the Commission will follow in future is to publicise all applications of the regulation, unless it is shown that awareness of the regulation might aid terrorists. That is very different from the present situation, in which the default rule is not to publish anything. That point is very important, because it means that Parliament can be fully informed.
So I shall reply to a few points. In answer to Mr Ó Neachtain, for me the duty-free issue is still important. We have drawn up a regulation that allows for derogations. Through negotiation with Singapore, we have managed to introduce this rule for all dealings with Singapore, and we are now continuing with a number of non-member countries in preparation for further derogations. Obviously, though, these non-member countries have to cooperate much more actively with us and we are letting them know of our interest in that. The Americans and Canadians are working with us, but it is absolutely vital - and, believe me, this is something I personally am very concerned about - for us to sign many more agreements with non-member countries if we are to make any progress on the duty-free issue.
Mr Kohlíček and Mrs Ayala Sender mentioned pilots and crew. We are working with the pilots. Consultation is under way, but I cannot prejudge its outcome. What is true is that we are paying close attention to the problems to which we need to find the right solutions.
It is true that, as has rightly been said, we need a very coherent approach at European level. I am obviously keeping a close watch myself on how the regulations are applied and it is true that, as Mr Kirkhope pointed out just now, we clearly have to harmonise the rules and procedures for their implementation as well. We also have to guard against some Member States taking initiatives that are more or less improvised and unilateral. It is not easy; we know the battle for funding of security measures and more transparent and balanced financing will be hard. Mr Costa has experience of that. I should also like to express my thanks to Mrs Kratsa-Tsagaropoulou, who chaired the Parliament delegation and was a great help to us during the long and very difficult meetings.
Finally I should like to say something to Mr Costa, because his report and his work as rapporteur gave us a real feeling that Parliament was genuinely seeking the common good of Europe, the welfare of passengers, and also, of course, a system of protection that is effective but at the same time flexible enough to allow for changes. As I said earlier, we are keeping a close eye on the new technologies that will, I hope, enable us to simplify these procedures. The detection of explosives in liquids seems now to be well on the way. I hope we shall be able to make use of those technologies. They will obviously be welcome.
I thank you, Madam President, and I thank Parliament in particular for the high standard of this debate and all the contributions it has made in the course of the debate.
rapporteur. - (IT) Madam President, Commissioner, ladies and gentlemen, the regulation is a framework regulation and the proof of the pudding will be in the eating, when it is applied. As matters stand, we have merely compared recipes.
I believe that we are both aware that there are still two major problems. The first is that the problem of terrorism has heightened security and the problem of terrorism cannot be considered a matter for the individual. Imagining that every passenger has to be responsible for financing counter-terrorism activities is an idea that obviously does not work. Passengers are jointly responsible; and it is that line that should to some extent, sooner or later, come to the fore and make states more responsible for such activities.
The second is that unfortunately terrorism is forcing us to change the way we behave. We must not, so to speak, shirk the task of introducing rules which place limits on each of our activities, because the terrorists cannot be allowed to win out, but we must at the same time make every effort to ensure that we do not, little by little, help terrorism to win because terrorism is forcing us to change the way we live.
This is a difficult balance. We have fielded all the possible arms: codecision, enhanced comitology, simple comitology. Those are all the tools we need. We have much work to do in that direction, but I think that a good foundation has been laid.
The debate is closed.
The vote will take place on Tuesday, 11 March 2008.
Written statements (Rule 142)
in writing. - (RO) The harmonisation of actions taken by Member States, airports and airlines concerning the provision of civil aviation security represents an imperative requirement in order to deal with terrorist threats.
Nevertheless, a balance must be established between the enhancement of security and the provision of comfort to the users of air transport services.
It is mandatory to take all necessary measures to enhance the technical performances of screening equipment, as well as to apply a single check in the case of transit flights, which would enable a reduction of processing time and, in the mid- to long-term, the effective decrease of actual costs.
On the other hand, the lack of transparency in the calculation and application of taxes related to security measures distorts the competence in the field of air transport, as well as understanding of the way in which the money is used in the direct financing of such measures.
The issues related to financing must be clarified as soon as possible, so that taxpayers in the European Union, as well as the users of transport services have a clear picture about the allocation of amounts collected, thus dissociating the financing of direct measures from the insurance costs, as well as from any state aid in support of additional security measures that a Member State may enact.